Title: To James Madison from Isaac Cox Barnet, 14 December 1801 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


14 December 1801, Bordeaux. Encloses a copy of his last account with vouchers and also sends a pamphlet on the fete of 18 Brumaire in celebration of peace. Offers congratulations on the anticipated effects of peace in U.S., including the consolidation of the republican system and the reunion of Americans in one common cause.
 

   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 1 p. Filed with the RC is a printed letter addressed to Barnet from the Bordeaux commissary general of police conveying copies of an official report of the 18 Brumaire [28 Nov.] celebration (1 p.; in French); pamphlet not found. For Barnet’s final account, see Barnet to JM, 30 Oct. 1801, n.


   A full transcription of this document has been added to the digital edition.
